            Case 3:21-cv-00292-IM       Document 1        Filed 02/24/21       Page 1 of 6




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF OREGON
                                       PORTLAND DIVISION




  Scott Lynn Ballering

  -against-                                 Complaint for a Civil Case
  Zillow Incorporated and other             Case No. 3:21-cv-00292 IM
holdings
                                            (to be filled in by the Clerk’s Office)


                                            Jury Trial:            Yes                 ✔ No
                                            (check one)

  I. The Parties to This Complaint
       A. The Plaintiff

                Plaintiff
                        Scott Lynn Ballering
                        11806 NE 122nd Ave. Apt 242
                        Vancouver Clark County
                        Washington 98682
                        Telephone Number 435-899-1945
                        sl_ ballering@hotmail.com

        B. The Defendant(s)

                Defendant No. 1
                Zillow Inc.
                1301 Second Ave, floor 31
                Seattle, WA 98101
                877-313-8601




           Page 1 of 6 of the Case of Scott Ballering <AGAINST> Zillow Inc. & other holdings
              Case 3:21-cv-00292-IM           Document 1        Filed 02/24/21      Page 2 of 6



  II Basis for Jurisdiction
  Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases
  can be heard in federal court: cases involving a federal question and cases involving diversity of
  citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United States
  Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332, a case in
  which a citizen of one State sues a citizen of another State or nation and the amount at stake is
  more than $75,000 is a diversity of citizenship case. In a diversity of citizenship case, no defendant
  may be a citizen of the same State as any plaintiff.

                        What is the basis for federal court jurisdiction?
                           ✔ Federal question                ✔ Diversity of citizenship


                A. If the Basis for Jurisdiction Is a Federal Question
                        List the specific federal statutes, federal treaties, and/or provisions of the
                        United States Constitution that are at issue in this case.
                            •   Denial Of Service/Discrimination

B. If the Basis for Jurisdiction Is Diversity of Citizenship
        1. The Plaintiff(s)
           a. If the plaintiff is an individual
                    The plaintiff, Scott L. Ballering, is a citizen of the State of Washington.

          b. If the plaintiff is a corporation Costco Corporation.

    2. The Defendant(s)

  a. If the defendant is an individual
           The defendant, (name) is a citizen of the State of. Or is a citizen of United States, and
         others. (foreign nation)
                         b. If the defendant is a corporation

   The defendant, is incorporated under the laws of the State of (name) , and has its principal place of
business in the State of (name) . Or is incorporated under the laws of (foreign nation) , and has its
principal place of business in (name) .

        3. The Amount in Controversy
   The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
      stake—is more than $75,000, not counting interest and costs of court, because (explain):

        Unlimited settlement for discrimination.



             Page 2 of 6 of the Case of Scott Ballering <AGAINST> Zillow Inc. & other holdings
  Case 3:21-cv-00292-IM        Document 1      Filed 02/24/21     Page 3 of 6



III. Statement of Claim

   Write a short and plain statement of the claim. Do not make legal arguments. State as
   briefly as possible the facts showing that each plaintiff is entitled to the damages or
   other relief sought. State how each defendant was involved and what each defendant
   did that caused the plaintiff harm or violated the plaintiff’s rights, including the dates
   and places of that involvement or conduct. If more than one claim is asserted, number
   each claim and write a short and plain statement of each claim in a separate paragraph.
   Attach additional pages if needed.

       1. I had my FSBO (For Sale By Owner) listed on their site twice. This last time they
          have closed my account without warning after I have over 2200 views and 86
          saves in less than 4 full days because I have disclosed what is all wrong with my
          house, the area, the people, the neighborhood, the city, state and Church of
          Ladder Day Saints otherwise known as the Mormons, Morgan Stanley (PHH
          Mortgage) the mortgage holder. Since I am a FSBO I have to disclose everything
          that I know is wrong with my house otherwise I open myself up for future legal
          actions against me. Here is what was listed.




 Page 3 of 6 of the Case of Scott Ballering <AGAINST> Zillow Inc. & other holdings
 Case 3:21-cv-00292-IM       Document 1       Filed 02/24/21    Page 4 of 6




Page 4 of 6 of the Case of Scott Ballering <AGAINST> Zillow Inc. & other holdings
 Case 3:21-cv-00292-IM       Document 1       Filed 02/24/21    Page 5 of 6




Page 5 of 6 of the Case of Scott Ballering <AGAINST> Zillow Inc. & other holdings
           Case 3:21-cv-00292-IM          Document 1       Filed 02/24/21     Page 6 of 6




                 2. All supporting 3+ gig of evidence can be found via this virtual drive
                    https://1drv.ms/u/s!AsH2lPeCUXBmgUK1uUfnNsv5Awd2?e=FSDlNf look at folder
                    named Zillow where you will find the receipt from that day.
                 3. Religious, sexual orientation, age, personal investments or other reasons for
                    discrimination

            IV Relief
               State briefly and precisely what damages or other relief the plaintiff asks the court to
               order. Do not make legal arguments. Include any basis for claiming that the wrongs
               alleged are continuing at the present time. Include the amounts of any actual
               damages claimed for the acts alleged and the basis for these amounts. Include any
               punitive or exemplary damages claimed, the amounts, and the reasons you claim you
               are entitled to actual or punitive money damages.

 •   Unlimited dollars.
 •   All court costs also be paid by Defendants & income taxes and can not pass on costs to
     consumers
 •   All proceeds to be placed in the Robert & Arline Family Foundation


V Certification and Closing
Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,
information, and belief that this complaint: (1) is not being presented for an improper purpose,
such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2) is
supported by existing law or by a non frivolous argument for extending, modifying, or reversing
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified, will
likely have evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Rule 11.

For Parties Without an Attorney
     I agree to provide the Clerk’s Office with any changes to my address where case-related papers
     may be served. I understand that my failure to keep a current address on file with the Clerk’s
     Office may result in the dismissal of my case.
                     Date of signing: February 23,2021.
                     Signature of Plaintiff “/S/ [Scott L. Ballering]”
                     Printed Name of Plaintiff Scott Lynn Ballering




          Page 6 of 6 of the Case of Scott Ballering <AGAINST> Zillow Inc. & other holdings
